It is ordered that the Honorable Matthew-J. Jasen, retired, of Buffalo, N. Y., be appointed Special Master in place of the Honorable Robert Van Pelt, deceased.
The Special Master shall have authority to fix the time and conditions for the filing of additional pleadings and to direct subsequent proceedings, and'with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Special Master is directed to submit such reports as he may deem appropriate.
The compensation of the Special Master, the allowances to him, the compensation paid to his legal, technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses, including travel expenses, shall be charged against and be borne by the parties in such proportion as the Court may hereafter direct. [For earlier order herein, see, e. g., 486 U. S. 1052.]